Citation Nr: 0908294	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability.

2.  Entitlement to an increased disability rating for a 
service-connected right ankle fracture, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected deviated nasal septum, residuals of a nasal 
fracture, currently rated as 10 percent disabling.

4.  Entitlement to service connection for a right achilles 
disability.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1985 until 
March 1999. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board notes that the Veteran testified in August 2008 at 
a hearing held at the RO before the undersigned Veterans Law 
Judge (VLJ).  As is reflected by the hearing transcript, at 
the time of the hearing it was unclear to the presiding VLJ 
how many issues had been perfected for appeal.  In this 
decision the Board explains the determinations that have been 
subsequently made by the VLJ concerning the appellate status 
of the issues upon which the Veteran testified.   

The Board first addresses the issue of whether new and 
material evidence has been received to reopen the service 
connection claim for a right knee disability.  This issue was 
last considered and decided in a January 2004 rating 
decision.  A review of the record reflects that the Veteran 
filed a timely Notice of Disagreement (NOD) in September 2004 
and the RO issued a Statement of the Case (SOC) in March 
2006.  The record does not reflect the Veteran filed a timely 
substantive appeal for his right knee claim.  As such, the 
Board does not have jurisdiction over this issue because the 
Veteran has not perfected an appeal with respect such claim.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 
20.201; 20.202; 20.302(b) (2008).

Concerning to the Veteran's claim whether new and material 
evidence has been received to reopen the claim of service 
connection for a left achilles disability (also claimed as a 
left ankle disability), the RO last denied the claim in 
October 2006.  The Board notes that a claimant must file a 
NOD to a determination by the agency of original jurisdiction 
within one year from the date that the RO mailed notice of 
the determination.  38 C.F.R. § 20.302(a).  The Veteran did 
not file a timely NOD.  As such, this issue is not appeal 
before the Board.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.200, 20.201; 20.202 (2008).  

Although the Veteran's left achilles and right knee claims to 
reopen are not currently on appeal, as the Veteran offered 
testimony thereon at the August 2008 Board hearing, such 
claims are hereby referred to the RO for appropriate action.  

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:  Entitlement to 
an increased disability rating for a service-connected right 
ankle fracture, currently rated as 10 percent disabling; 
Entitlement to an increased disability rating for service-
connected deviated nasal septum, residuals of a nasal 
fracture, currently rated as 10 percent disabling and to 
service connection for a right achilles disability.


FINDINGS OF FACT

1.  An August 2001 rating decision denied service connection 
for a left knee disability; the Veteran did not appeal this 
decision and it is final. 

2.  The evidence associated with the claims file subsequent 
to the August 2001 final decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The August 2001 RO rating decision denying the service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2008).

2.  Evidence received since the August 2001 rating decision 
is not new and material; the claim of entitlement to service 
connection for a left knee disability is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was otherwise satisfied by way 
of letters sent to the Veteran in November 2002 and January 
2004 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim of service connection and of his and 
VA's respective duties for obtaining evidence.  He was also 
asked to submit evidence and/or information in his possession 
to the RO.

With respect to the Dingess requirements, the Veteran was 
provided notice in March 2006.  Although this letter was sent 
after the January 2004 rating decision, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the Veteran.  The Board thus finds that the 
Veteran was provided adequate notice in accordance with 38 
U.S.C.A. §§ 5103, 5103A with regard to his claim for service 
connection. 

In claims to reopen, VA must also both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the 
notice letter provided to the Veteran in January 2004 
satisfied the Kent requirements. 

The Veteran has contended that his service treatment records 
have been lost and/or confused with another veteran.  
However, the claims file contains an undated letter from the 
U.S. Army Patient Administration Division stating that the 
Veteran's records were sent to the National Personnel Records 
Center (NPRC).  


In addition, the record reflects the undersigned Veterans Law 
Judge kept the record open for an additional 30 days from the 
August 2008 Travel Board hearing in order for the Veteran to 
submit any additional records.  The claims file does not 
reflect any further submitted documentation.  The Board notes 
that the duty to assist is not unlimited in scope. See Smith 
v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gober v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:[T]he "duty to assist" is 
not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim.  In connection with the search for 
documents, the duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's limited service medical records are already of 
record.  A VA examination need not be provided for the 
Veteran's claims to reopen.  In the absence of new and 
material evidence submitted by the claimant, the duty to 
assist by affording the Veteran a VA examination is not 
triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed 
Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach). 



The RO has obtained the limited service treatment records 
(STRs), VA medical records, and private medical records.  The 
Veteran submitted lay statements in support of his claim.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

New and Material Evidence

The Veteran seeks to reopen a claim for service connection 
for a left knee disability.  A service connection claim for a 
left knee disability was previously considered and denied by 
the RO in an August 2001 rating decision.  The Veteran did 
not appeal the decision and as such, the August 2001 decision 
represents a final decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Subsequent to the August 2001 final decision, the 
Veteran contended that his left knee disability was related 
to active service.  The RO again denied service connection in 
February 2003 and January 2004.  

A disallowed claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to the 
prior final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the August 2001 rating decision, the evidence 
of record consisted of service treatment records (STRs), a 
1999 VA examination and lay statements.  The claim was 
initially denied in the August 2001 rating decision because 
the Veteran failed to show that any current diagnosed left 
knee disability was incurred or caused by military service.  
In his attempt to reopen the claim, the evidence submitted 
since the final August 2001 rating decision includes evidence 
of: Travel Board testimony by the Veteran, VA examinations 
(performed on behalf of VA by QTC), private medical records 
and lay statements.  The evidence received subsequent to the 
August 2001 rating decision is new in that it was not 
previously of record.

The Veteran seeks to reopen his claim of entitlement to 
service connection for a left knee disability.  Service 
connection will be granted if the evidence demonstrates that 
a current disability resulted from an injury or disease 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is insufficient.  There must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Turning to the relevant evidence of record, the Veteran 
claims that his left knee disability is a result of his 
active duty service.  The Veteran submitted PMRs to support 
his claim to reopen his left knee disability claim from the 
August 2001 final decision.  A private orthopedic examination 
in April 2002 by Dr. S. K. noted the Veteran's complaints for 
left knee pain.  The physician noted that the Veteran 
reported an injury to the left knee years ago and reported an 
area of swelling for the past 10 years.  The Veteran denied 
jointline pain, shifting or crepitation in the left knee.  
The physician noted that the knee was not enlarging.  The 
examination revealed that there was no instability, no medial 
or jointline tenderness, there was full range of motion and 
negative patella grind.  Radiographs of the left knee were 
unremarkable.  There was no evidence of a fracture, 
subluxation or lesion.  The physician referred the Veteran 
for an MRI.  

An April 2002 PMR documented a left knee MRI and exam.  Dr. 
M. H. noted that there was no signal abnormality of the 
muscle underlying the area of the convex bulging and no 
meniscal tears demonstrated.  The anterior and posterior 
cruciate ligaments, quadriceps tendon, patellar tendon, 
medial collateral ligament and lateral collateral ligaments 
were intact.  There were no marrow signal abnormalities noted 
to indicate contusion.  Dr. M. H. recorded the following 
impression: presumed hypertrophy of the vastus medialis with 
no apparent underlying pathology, essentially a normal MRI of 
the left knee.  

A May 2002 PMR noted the follow up to the MRI.  Dr. S.K. 
noted the MRI revealed hypertrophy and a relatively normal 
appearing vastus medialis and anterior and posterior curciate 
ligaments.  Dr. S. K. also noted the following impression: 
post-traumatic vastus medialis hypertrophy of the left knee.  
He recommended observation of the left knee for size and 
symptoms and a follow up MRI and consideration for an 
orthopedic oncologist.  A July 2002 PMR  noted an impression 
of posterior vastus medialis hypertrophy.  

A January 2003 x-ray report of the left knee revealed that 
both the medial and lateral joint spaces were preserved.  The 
patella was normal and there was no evidence of fracture, 
dislocation, osteoarthritis and no soft tissue densities.  

A January 2003 examination (conducted on behalf of VA by QTC) 
documented the Veteran's left knee complaints.  The Veteran 
stated he was missing one day a week from work because of the 
pain.  The physician concluded that the range of motion of 
the left knee was within normal limits, no ankylosis of the 
knee joint, no sublaxation, locking pain, joint effusion or 
crepitation, and there was no limitation of motion by pain.  
A complete x-ray of the left knee revealed that both the 
medial and lateral joint spaces were preserved with a normal 
patella position and no evidence of a fracture, dislocation, 
osteoarthritis and no soft tissue densities.  The physician 
concluded by stating there was no diagnosis because there was 
no pathology to render a diagnosis.  

Further, the Veteran offered lay statements in support of his 
claim.  The Veteran has contended through several statements 
in the claims file that his left knee pain and/or disability 
was a result of active service.  In addition, in the April 
2003 the Veteran submitted buddy statements contending that 
the Veteran was in a race and a scuffle during active service 
and had and injured his right knee, shoulder and nose.  In 
the March 2006 VA Form 9, the Veteran claimed his left knee 
disability was due to his active service.  In August 2008 the 
Veteran testified before the undersigned Veterans Law Judge 
that his knees were both injured as a result of active 
service.  

While the newly submitted medical evidence is new and not 
cumulative or redundant of evidence submitted prior to the 
last final decision, such evidence does not relate to a 
previously unestablished fact, mainly the presence of a 
current left knee disability.   

The April 2002 private orthopedic examination by Dr. S. K. 
revealed that there was no instability, no medial or 
jointline tenderness, there was full range of motion and 
negative patella grind.  Radiographs of the left knee were 
unremarkable.  In addition, in the April 2002 private medical 
record, Dr. M. H. noted there was no apparent underlying 
pathology and an MRI revealed an essentially normal left 
knee.  

Both the April and May 2002 private medical records, 
discussed supra, stated that there was evidence of 
hypertrophy of the vastus medialis to Veteran's left knee.  
The Board observes that this indicates muscle swelling of the 
left knee.  [See Dorland's Illustrated Medical Dictionary, 
30th Edition (2000), which provides the following 
definitions:  hypertrophy is an enlargement or overgrowth of 
an organ or part (p. 890); vastus is a description of muscles 
(p. 2011); and medialis is a general term denoting a 
structure situated nearer to the median plane or midline of a 
boy or structure (p. 1110).]  However, this left knee muscle 
swelling was accompanied by contemporaneous medical tests, 
the April 2002 and May 2002 PMRs, which found no apparent 
underlying pathology.  The January 2003 x-ray report revealed 
that the patella was normal and there was no evidence of 
fracture, dislocation, osteoarthritis and no soft tissue 
densities.  Furthermore, in the January 2003 QTC examination, 
the physician concluded that the range of motion of the left 
knee was within normal limits, no ankylosis of the knee 
joint, no sublaxation, locking pain, joint effusion or 
crepitation, and there was no limitation of motion by pain.  
The physician concluded that there was no diagnosis because 
there was no pathology to render a diagnosis.  Therefore, the 
Board finds that the medical evidence of record, 
specifically, left knee swelling (as otherwise identified as 
hypertrophy of the vastus medialis) observed in April and May 
2002 , was acute and transitory in nature and not a chronic 
disability.  

The Board recognizes the contentions of the submitted buddy 
statements, the Veteran's lay statements and Travel Board 
testimony.  The statements all contended that the Veteran has 
a current left knee disability in relation to active service.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness. 
Falzone v. Brown, 8 Vet. App. 398 (1995). As laypersons, 
however, they are not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, the Board points out that the buddy statements 
referred to the Veteran's right knee and did not refer to the 
Veteran's left knee.  Additionally, although the Veteran has 
contended that his left knee is in pain, significantly, pain, 
in and of itself, is not a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Therefore, the Board views the 
new lay evidence attesting to the Veteran's disability as 
redundant of the Veteran's earlier lay statements and does 
not offer evidence in support of his claim.

Although some of the evidence submitted since the August 2001 
rating action is new, in that it was not previously of 
record, the newly submitted evidence is not material.  None 
of the newly associated materials provided evidence of a 
current left knee disability, which was essentially the basis 
of the previous final denial.  The newly submitted medical 
evidence only demonstrates what was previously known, that 
the Veteran complains of left knee pain, but that no chronic 
left knee disability has been diagnosed.  Therefore, the 
additional evidence received is not "material" since it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  Accordingly, the Board finds that the claim for 
service connection may not be reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for entitlement to service 
connection for a left knee disability is denied. 


REMAND

The Veteran's claims concerning service connection for the 
right achilles, increased rating for the right ankle 
disability, and increased rating for the deviated nasal 
septum, are remanded for further development.  In regards to 
the Veteran's claim for service connection for a right 
achilles disability, the RO denied the Veteran's claim in 
January 2004.  In September 2004 the Veteran filed a timely 
NOD but the record does not reflect that an SOC was issued 
following the Veteran's September 2004 NOD, as is required by 
applicable VA regulations.  38 C.F.R. §§ 19.28, 19.29.  

In addition, the Veteran initially filed a claim for service 
connection for his right ankle disability in April 1999.  In 
a February 2000 rating decision the RO granted service 
connection and assigned a noncompensable evaluation with an 
effective date of April 1, 1999.  The Veteran did not appeal 
this February 2000 rating decision and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In March 2003 
the Veteran filed for an increased rating.  On March 15, 
2006, the RO issued a rating decision granting a 10 percent 
rating for the service-connected right ankle disability.  
Simultaneously, the RO issued an SOC, which, among other 
issues, reiterated the RO's decision awarding the 10 percent 
rating for the right ankle disability.  The rendering of the 
March 15, 2006, SOC with respect to this issue was 
inappropriate because the veteran had not yet had an 
opportunity to file an NOD.  On March 29, 2006, however, the 
RO received a VA Form 9 "Appeal to the of Veterans' 
Appeals," which referred to a number of issues in various 
states of procedural development.  The Board finds that the 
March 2006 VA Form 9 serves as a NOD with respect to the 
issue of the right ankle rating claim.  However, the record 
still does not contain an SOC procedurally following the 
March 2006 NOD.  Therefore, an SOC for the Veteran's claimed 
right ankle disability is still required in order for the 
Board to undertake appellate review on the merits of the 
claim.  38 U.S.C.A. § 7105(C); 38 C.F.R. §§ 19.28, 19.29, 
20.200, 20.201, 20.202; 20.302. 

Further, the Veteran initially filed a claim for service 
connection for a deviated septum, residuals of nasal fracture 
in April 1999.  The RO granted service connection in February 
2000 and assigned a noncompensable evaluation with an 
effective date of April 1, 1999.  In March 2003 the Veteran 
filed for an increased rating.  In January 2004 the RO 
continued the noncompensable evaluation.  In March 2004 the 
Veteran filed a timely NOD.  In March 2006 the RO granted a 
10 percent increased rating and assigned an effective date of 
March 31, 2003.  However, the record reflects there was no 
SOC issued subsequent to the March 2004 NOD.  The Veteran 
specifically requested an SOC in his March 2004 NOD.  
Therefore, an SOC for the Veteran's claimed nasal disability 
is still required.  38 U.S.C.A. § 7105(C); 38 C.F.R. 
§§ 19.28, 19.29, 20.200, 20.201, 20.202; 20.302.   

The Board thus finds that the Veteran's claim of entitlement 
to service connection for a right achilles disability and the 
increased rating claims for the Veteran's right ankle 
disability and his deviated septum, residuals of nasal 
fracture, remain pending. Sondel v. Brown, 6 Vet. App. 218, 
220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Both for the general proposition that VA is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal); see Kowalski 
v. Nicholson, 19 Vet. App. 171, 180 (2005), citing Urban v. 
Principi, 18 Vet. App. 143 at 145 (2004).  

To date, the Veteran has not been provided an appropriate SOC 
for the issues discussed above.  Under the circumstances the 
Board has no discretion and must remand these matters for the 
issuance of the SOCs.  See Marlinton v. West, 12 Vet. App. 
238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 
(1999).  See also 38 C.F.R. § § 19.28, 19.29, 20.200, 20.201, 
20.202.  However, these claims will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO shall provide the Veteran with a 
statement of the case addressing the 
following claims: service connection for 
a right achilles disability; increased 
rating for service-connected right ankle 
disability, currently rated as 10 percent 
disabling; and increased rating for 
service-connected deviated nasal septum 
currently rated as 10 percent disabling.  
The Veteran and his representative shall 
be advised of the necessity of filing 
timely substantive appeals in order for 
the Board to undertake appellate review 
of the merits of the veteran's claims.  
If, and only if, the Veteran perfects the 
appeal as to theses claims, the case 
shall be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


